Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 9-12 directed to a product non-elected without traverse.  Accordingly, claims 6 and 9-12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Takei (JP2016087479) in view of Koyama (JP 02169026).  Takei teaches a method for producing microcapsules or beads comprising: a step of disposing a monomer droplet or polymer droplet containing a substance to be encapsulated on a flat surface (abstract) and a step of solidifying the monomer droplet or polymer droplet disposed on the flat surface in a gas phase so as to form an outer shell of a capsule or microbead (pg. 2 11th para.), thereby forming a region enclosed by the outer shell, wherein the substance is encapsulated in the region (abstract).  Koyama teaches a method of producing microcapsules or beads wherein the droplets surfaces are coated with particles.  The prior art does not teach or suggest a method as claimed including a step of removing the solid fine particles from the microcapsule or microbead wherein the outer shell of the capsule or microbead consists of a polymer formed from the monomer droplet or polymer droplet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712